DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the communications filed on 11/24/2020.
	Claims 3, 8, 21 and 23 have been cancelled by the Applicant. 
	Claims 2, 9, 10, 15, 16, 24, and 25 have been amended by the Applicant.
	Claims 27 – 30 have been added by the Applicant. 
 	Claims 2, 5 – 7, 9 – 10, 12 – 13, 15 – 16, 18 – 19, 22, 24 – 30 have been examined and are currently pending. 

Response to Amendment 
	The 35 U.S.C. §101 rejection of claims 2, 5 – 7, 9 – 10, 12 – 13, 15 – 16, 18 – 19, 22, 24 – 30 is maintained as the Applicant’s arguments were considered but were not found persuasive. See Response to Arguments below for further analysis and discussion. 
The 35 U.S.C. §103 rejections of claims 2, 5 – 7, 9 – 10, 12 – 13, 15 – 16, 18 – 19, 22, 24 – 30 are maintained and updated as the Applicant’s amendments and arguments were considered but were not found persuasive. Examiner notes that Applicants amendments. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 2, 5 – 7, 9 – 10, 12 – 13, 15 – 16, 18 – 19, 22, 24 – 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
	Regarding claims 2, 5 – 7, 9 – 10, 12 – 13, 15 – 16, 18 – 19, 22, 24 – 30, under Step 2A claims 2, 5 – 7, 9 – 10, 12 – 13, 15 – 16, 18 – 19, 22, 24 – 30 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
	Under Step 2A (Prong 1), and taking claim 9 as representative, claim 9 recites: 
Regarding claim 9, a computer-implemented system comprising: one or more processors; a non-transitory computer readable storage medium comprising storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving information associated with a user interaction with a computing device on which a social networking application is executing;
processing the received information to determine one or more interests of a user of the computing device;
based on said determined one or more interests of the user, identifying targeted information associated with at least a first item and a second item listed for sale by a website that is separate from the social networking application, the targeted information including information that is current as of a specific period of time but that changes over time; and
causing display of the targeted information associated with each of the first item and the second item listed for sale by the website within a frame of the social networking application.

see 2019 Revised Patent Matter Eligibility Guidance]. Specifically the claims recite the idea of performing commercial interactions by transmitting information and presenting product offers. As such it is determined that the claims focus on performance of marketing and/or sales activities, accordingly, claim 9 recites an abstract idea under step 2A (prong 1).
Under Step 2A (Prong 2), viewed individually or as a whole, the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 9 does recite additional elements including: a computer-implemented system comprising: one or more processors; a non-transitory computer readable storage medium comprising storing instructions. Although reciting additional elements, these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 9 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform the abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computer or computing networks).
Furthermore, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 9 does not integrate the recited exception into a practical application [see again 2019 Revised Patent Subject Matter Eligibility Guidance].
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 9, taken individually or as a whole the additional elements of claim 9 do not provide an inventive concept (i.e. they do not amount to "significantly more" than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 9 utilize operations the courts have held to be well-understood, routine, and conventional [see MPEP 2106.05(d)(ll)], including at least:
•    receiving or transmitting data over a network (e.g. receiving information associated with user interaction with a computing device)
Presenting offers (e.g. display targeted information)
Displaying data (e.g. display targeted information)
Even considered as an ordered combination (as a whole), the additional elements of claim 9 do not add anything further than when they are considered individually.
In view of the above, representative claim 9 does not provide an inventive concept ("significantly more") under Step 2B, and is therefore ineligible for patenting.
Independent claims 2 and 15, recite substantially similar limitations as claim 9. Claims 2 and 15 are rejected under a substantially similar rationale as seen above for claim 9. 
Dependent claims 5 – 7, 10, 12 – 13, 16, 18 – 19, and 22 – 30, also do not integrate the abstract idea into a practical application. Notably, claims 5 – 7, 10, 12 – 13, 16, 18 – 19, and 22 – 30 recite more complexities descriptive of the abstract idea itself, such as by describing what type of applications are considered, what happens when information is selected, that information changes over time and the like. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. As such, claims 5 – 7, 10, 12 – 13, 16, 18 – 19, and 22 – 30 are understood to recite at least similar abstract concepts as those discussed regarding claims 2, 9 and 15. 
Under prong 2 of step 2A, considered both individually and as a whole, claims 5 – 7, 10, 12 – 13, 16, 18 – 19, and 22 – 30 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. That is, the claims continue to recite limitations at a high level of generality. As with claim 9, the limitations of claims 5 – 7, 10, 12 – 13, 16, 18 – 19, and 22 – 30 amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).

Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 5 – 7, 10, 12 – 13, 16, 18 – 19, and 22 – 30 do not provide an inventive concept ("significantly more") under Step 2B, and are therefore ineligible for patenting.
	


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2, 5 – 7, 9 – 10, 12 – 13, 15 – 16, 18 – 19, 22, 24 – 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Novikov et al., WO 2011078975 A1 in view of Sah et al., US 20100017289 A1 (hereafter referred to as “Sah”).
	Regarding claim 2, Novikov discloses a method comprising: receiving information associated with a user interaction with a computing device on which a social networking application is executing [see 0032 (social networking system could be implemented with an application that obtains information from the social networking system using, e.g., application programming interfaces (APIs) or other methods. Further, the terms "display" or "page" described below can include anything that can be displayed on a client device)];
processing the received information to determine one or more interests of a user of the computing device [see 0037 (When a user is viewing a page in the social networking system, the user may be presented with various types of additional content about the user, the user's connections, or other content that may be of interest to the user. The user typically can interact with or select a link associated with some or all of this additional content)];
based on said determined one or more interests of the user, identifying targeted information associated with at least a first item and a second item listed for sale by a website that is separate from the social networking application, the targeted information including information that is current [see 0058 (The social networking system 100 can also log actions that a user takes on a third party website 140. The system 100 may learn of the user's actions on the third party website 140 when the website 140 sends a message to the system 100 with a notification of the action through an API or otherwise (e.g., a notification that the user purchased an item on website 140). In another embodiment, the social networking system 100 logs actions taken by its users in the real world.)];
and causing display of the targeted information associated with each of the first item and the second item listed for sale by the website that is identified based on the one or more interests of the user within a frame of the social networking application [see 0071 (The content item selector 375 may also select one or multiple content items to include on the display)].
Novikov does not explicitly disclose the commercial information including information that is current as of a specific period of time but that changes over time; and causing display of the targeted information associated with each of the first item and the second item listed for sale by the website within a frame of the application.
However, Sah teaches the commercial information including information that is current as of a specific period of time but that changes over time [see 0072 (particularly when the data displayed by embedded application is real time data like weather information and on-line auction information. For example, one may insert a timestamp of appropriate granularity to the GET request); see also 0045]; 
and causing display of the targeted information associated with each of the first item and the second item listed for sale by the website within a frame of the application [see 0061 (the embedded application may analyze and format the results for display to a user on the web page represented by the container document. For example, the embedded application may initially determine the size of its associated iFrame so as to determine how many results it can display, and in what format it can display them); see also 0004].
One of ordinary skill in the art would have recognized that the known techniques of Sah would have been applicable to the invention of Novikov as both share common functionality and purpose - namely, embedding targeted advertising information into web pages or applications. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known technique of including information that is current as of a specific period of time but that changes over time and causing display of the targeted information associated with each of the first item and the second item listed for sale by the website within a frame of the application (as taught by Sah) to the social networking system disclosed by Novikov because the 
Further, applying the disclosed technique of Sah to the teachings of Novikov would have been obvious to one of ordinary skill in the art with a predictable and improved result of providing targeted material to a user that is particularly relevant which would improve the users experience [see 0006]. 


Regarding claim 5, the combination of Novikov and Sah teaches the method of claim 2. Novikov further discloses wherein said receiving information comprises receiving one or more of: names of computing applications being run on the computing device, computing application related functions initiated by the user, or websites visited by the user [see 0013 (For example, in a social networking website, advertisements are selected for the supplemental portion based on the remaining portion of the web page that a user is currently viewing. The selected advertisements may also be tied to a page or display the user has visited recently, visited a designated number of times within a particular time frame, visited in proximity to visits to other displays or pages, visited the most in their browsing history, etc.)].


Regarding claim 6, the combination of Novikov and Sah teaches the method of claim 2. Novikov further discloses wherein the frame is selectable to initiate display of further information associated with at least one of the first item or the second item listed for sale [see 0008 (In the case of a social networking website, for example, a web page may include a main portion and a supplemental portion. 


Regarding claim 7, the combination of Novikov and Sah teaches the method of claim 6. Novikov further discloses wherein the further information associated with the first item or the second item listed for sale includes a selectable frame that is selectable to cause a navigation to the website [see 0065 (The content item selector 375 may select just enough content items to fill the open spaces on a display, or the content item selector 375 may select more items than can be presented on one display (e.g., items for multiple displays for the user)); see also 0040 (In one embodiment, the user may be presented with the information window 103 on a third party website 140 or on some other display that is outside of the social networking environment or otherwise separate from the social networking system 100. The social networking system may thus syndicate this information window 103 (and the content items therein) on a third-party website 140 and/or through other external systems)].

Regarding claim 9, claim 9 recites a computer-implemented system comprising substantially similar limitations as claim 2. Claim 9 is rejected under substantially similar grounds as claim 2.

Regarding claim 10, the combination of Novikov and Sah teaches the computer-implemented system of claim 9. Sah further teaches wherein the information that is current as of a specific time period but changes over time comprises prices of the first item and the second item [see 0045 (the item search system may take a variety of forms, but in this example is a server that maintains changing real-time information, such as weather, stock price, or auction information); see also 0075, 0090]. 
The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 12, claim 12 recites a computer-implemented system comprising substantially similar limitations as claim 5. Claim 12 is rejected under substantially similar grounds as claim 5.

Regarding claim 13, claim 13 recites a computer-implemented system comprising substantially similar limitations as claim 6. Claim 13 is rejected under substantially similar grounds as claim 6.

Regarding claim 15, claim 15 recites a non-transitory storage medium comprising substantially similar imitations as claim 2. Claim 15 is rejected under substantially similar grounds as claim 2.

Regarding claim 16, the combination of Novikov and Sah teaches the non-transitory storage medium of claim 15. Sah further teaches wherein the information that is current as of a specific time period but changes over time comprises prices of the first item and the second item [see 0045 (the item search system may take a variety of forms, but in this example is a server that maintains changing real-time information, such as weather, stock price, or auction information); see also 0075, 0090]. 
The combination would have been obvious for at least similar reasons discussed above.


Regarding claim 18, claim 18 recites a non-transitory storage medium comprising substantially similar imitations as claim 5. Claim 18 is rejected under substantially similar grounds as claim 5.

Regarding claim 19, claim 19 recites a non-transitory storage medium comprising substantially similar imitations as claim 6. Claim 19 is rejected under substantially similar grounds as claim 6.

Regarding claim 22, the combination of Novikov and Sah teaches the method of claim 2. Sah further teaches wherein the causing display of the targeted information comprises causing display of the targeted information of the first item and the second item listed for sale as scrolling current publication graphics [see 0127 (some modules may provide scroll bars, and others may not); see also 0062 (the embedded application may choose to display more items than will fit in the iFrame, and may provide a scroll control to permit access to items that will not initially display)],
 the scrolling current publication graphics including a first visual representation of the first item and first information of the first item that is current as of the specific period of time and a second visual representation of the second item second information of the second item that is current as of the specific period of time [see 0035 (as this code shows, the iFrame element may reference a document to be inserted in the iFrame, dimensions for the iFrame, and whether scrolling should be allowed inside the iFrame. The document in the iFrame can be replaced with another document or can be modified or refreshed without refreshing the container document)]. 
The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 24, the combination of Novikov and Sah teaches the method of claim 2.  Sah further teaches wherein the information that is current as of a specific period of time but that changes over time comprises a price prices of the first item and the second item [see 0072 (particularly when the data displayed by embedded application is real time data like weather information and on-line auction see also 0045].
The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 25, the combination of Novikov and Sah teaches the method of claim 2. Sah further teaches detecting, at a different period of time, updated targeted information associated with at least one of the first item or the second item listed for sale by the website [see 0045 (the item search system may take a variety of forms, but in this example is a server that maintains changing real-time information, such as weather, stock price, or auction information. One example of such systems are listing sites on which members of a site may list items for sale to other members of the public)]; 
And causing display of the updated targeted information associated with the at least one of the first item or the second item listed for sale by the website within an additional frame of the application [see 0067 (the display produced by embedded application may include metadata, such as hyperlinks, that permits a user to interact with the results. For example, text displaying certain items in an on-line auction may be associated with a hyperlink whose selection by user causes a browser that displays container document to be redirected to a page showing details about the item (or causes a new pane or new window to be open to display the item detail screen)]. 
The combination would have been obvious for at least similar reasons discussed above.


Regarding claim 26, the combination of Novikov and Sah teaches the method of claim 2. Sah further teaches receiving user input to select the first item or the second item displayed within the frame of the application [see 0125 (after a time, a user may select one of the results displayed by an see also 0067]; 
and causing navigation to a page of the website that is associated with the selected item [see 0067 (the display produced by embedded application may include metadata, such as hyperlinks, that permits a user to interact with the results. For example, text displaying certain items in an on-line auction may be associated with a hyperlink whose selection by user causes a browser that displays container document to be redirected to a page showing details about the item (or causes a new pane or new window to be open to display the item detail screen))].
The combination would have been obvious for at least similar reasons discussed above.


Regarding claim 27, the combination of Novikov and Sah teaches the method of claim 2. Novikov further discloses wherein the targeted information comprises a first advertisement associated with the first item and a second advertisement associated with the second item [see 0065 (The content item selector 375 may select just enough content items to fill the open spaces on a display, or the content item selector 375 may select more items than can be presented on one display (e.g., items for multiple displays for the user))].


Regarding claim 28, the combination of Novikov and Sah teaches the method of claim 27. Novikov further discloses wherein the first advertisement and the second advertisement are embedded within the frame of the social networking application [see 0008 (In the case of a social networking website, for example, a web page may include a main portion and a supplemental portion. Other types 


Regarding claim 29, the combination of Novikov and Sah teaches the method of claim 28. Sah further teaches further comprising causing display of a first price associated with the first item at a first time, and causing display of a second price associated with the first item at a second time [see 0075 (Each of the displays contains the same information returned from a listing site showing live auction sales for automobiles with real-time updated pricing and bid information, but in different ad size formats.)].
The combination would have been obvious for at least similar reasons discussed above.


Regarding claim 30, the combination of Novikov and Sah teaches the method of claim 29. Sah further teaches wherein the second price associated with the first item corresponds to a price of the first item on the website at the second time [see 0045 (The item search system 108 may then respond in a known manner, such as by transmitting XML-formatted information about activity tracked by the item search system 108. For example, the item search system 108 may provide descriptive information about top objects in an auction that is associated with the query passed to it, such as descriptions, photos, current prices, ratings, and time to expiration.)]. 
The combination would have been obvious for at least similar reasons discussed above.
Response to Arguments
Rejections under 35 U.S.C. 101
Applicant’s arguments filed with respect to the rejection of claims under 35 U.S.C. 101 have been fully considered but were not found persuasive. 
Applicant argues that Applicant notes that have been amended according to the suggestions discussed in an interview on 07/02/2020, and as such are not directed to an abstract idea. 
Examiner respectfully disagrees. While the Applicant has included the specific limitation about the social network being a separate application there are not technical descriptions or any specific links between the different applications, storage devices, servers or processors that work interconnectivity to execute the claimed process. As such, the Examiner asserts that the amendments are not enough to overcome the 35 U.S.C. 101 rejection on record. 

Rejections under 35 U.S.C 103
Regarding the rejections of claims 2, 5 – 7, 9 – 10, 12 – 13, 15 – 16, 18 – 19, 22, 24 – 30, Applicant’s arguments are moot in light of a new grounds of rejection. Examiner notes that Applicant’s amendments have necessitated the new ground of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368.  The examiner can normally be reached on MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.H./Examiner, Art Unit 3625                                                                                                                                                                                                        

/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619